[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Khalid Johnson appeals the fifteen-month term of imprisonment imposed by the trial court. Johnson was found guilty of one count of trafficking in cocaine, in violation of R.C. 2925.03(A)(1), a fourth-degree felony. Johnson argues that his sentence was contrary to law because it was excessive, did not comply with the sentencing guidelines, and was based on factors outside the sentencing guidelines.
In this case, Johnson had one conviction and received one sentence. The period of incarceration imposed was less than the maximum permitted for a fourth-degree felony. The trial court noted that Johnson had previously served a prison term, and had multiple criminal convictions and juvenile adjudications.
R.C. 2953.08(A)(2) provides that a defendant may not appeal a prison term imposed for a fourth-degree or a fifth-degree felony or for a felony drug offense if the trial court has specified that it has found one or more of the factors in R.C. 2929.13(B)(1)(a) through (i) to be applicable. Having previously served a prison term is one of the factors listed under R.C. 2929.13(B)(1). The trial court marked on the felony-sentencing worksheet, among other findings, that Johnson had previously served a prison term. As a result, our review of Johnson's sentence on the basis that he argues is necessarily precluded.1
Accordingly, the single assignment of error is overruled. Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Sundermann and Winkler, JJ.
1 See State v. Brown, 1st Dist. No. C-010683, 2002-Ohio-2762; Statev. Riley, 1st Dist. No. C-010221, 2001-Ohio-4029, appeal denied (2002),94 Ohio St.3d 1507, 764 N.E.2d 1037.